Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent James Joseph Bajgrowicz, who has been disciplined in the State of California, is suspended from the practice of law for three years in the State of Illinois, with all but the first six months stayed, and respondent placed on probation for four years subject to all conditions imposed by the Supreme Court of California. Suspension effective October 11, 2006. Respondent James Joseph Bajgrowicz shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.